Exhibit 99.14 (Text of graph posted to Ashland Inc.'s website concerning Valvoline Instant Oil Change twelve month rolling average sales) Stores 2 Years and Older ($ inmillions)* 2006 2007 2008 2009 2010 January 11.4 11.5 12.4 13.2 13.9 February 11.4 11.6 12.4 13.3 March 11.4 11.7 12.4 13.4 April 11.3 11.7 12.5 13.4 May 11.3 11.8 12.6 13.5 June 11.3 11.9 12.5 13.5 July 11.3 12.0 12.7 13.6 August 11.2 12.2 12.7 13.6 September 11.3 12.2 12.8 13.7 October 11.3 12.3 12.9 13.9 November 11.3 12.4 13.0 13.9 December 11.4 12.4 13.1 13.9 *NOTE: 60 VIOC storestransferredto Marathon on June 30, 2005,have been excluded from this data.
